BAUER, Circuit Judge,
concurring.
The facts in this case, as pointed out in the majority opinion, are fully set forth in Chicago-Sheraton Corp. v. Zaban, 71 Ill.2d 85, 15 Ill.Dec. 634, 373 N.E.2d 1318 (1978). What is fascinating about those facts is the “Catch-22” aspect to the entire business of tax assessment and collection.
The County Assessor is required by law to place a valuation upon each taxable piece of property within the county. The assessment so prepared is then published, or formal notice is given to the taxpayer. If, in the opinion of the taxpayer, the assessment is in error, then two options are open to him: he can attempt to convince the assessor that the assessment is in error, or file a complaint with the board of appeals and ask for a hearing. The first choice is simple and summary; it saves both time and money for the taxpayer and the government. The second option is time consuming and obviously more expensive. As a matter of practical fact, a taxpayer who has a legitimate belief that some error in assessment has occurred will intelligently seek to point this out to the assessor and, if successful, procure from him a certificate of error; that is, an official statement by the assessor that an error has been committed by him and that such error should be corrected by the board of appeals. The statute requires that the certificate of error set forth the nature of the error and the cause or causes which operated to produce it. If the board of appeals concurs (by endorsement), the certificate is a bar to the collection of taxes on that much of the assessment that is in error. Ill.Rev.Stat. ch. 120 § 604.
No provision is made for any presentation of fact in the board of appeals review of the certificate — the facts are fully contained in the certificate itself. (I assume that nothing precludes the board from its own investigation of the facts to verify or refute the alleged mistake or error — otherwise the required concurrence would seem a silly provision.)
Having procured from the assessor an admission of error and having been assured of the issuance of the certificate reciting the cause (in this case apparently a computer error), the taxpayer, absent new facts being brought to the attention of the board of appeals, should be able to rest secure in the knowledge that his government is working, he is paying his fair share of the tax burden of the county, and that, although government may err, good government has found a way to correct the error. Not so! If the board of appeals does not concur, and a formal complaint as to the assessment has not been filed, then the taxpayer has lost; moreover, the taxpayer has lost without even finding out why or how or on what predicate. The board may, as it did in this case, simply refuse to endorse the certificate of error, without hearings, without argument, without comment and, seemingly, without reason. The rule of law that this case stands for is simple: when the assessor (or his equipment) makes an error, the taxpayer who relies on the assessor to correct his own error is in peril. The facts, admitted by the defendant in this case, are not in dispute. An error was made, it resulted in a gross tax disadvantage to a taxpayer, the tax assessor sought to correct the error but was not permitted to do so; nor can the taxpayer find relief in any avenue in spite of having relied on the statute, the assessor, the integrity of the board of review and, I would suggest, common sense.
In fairness, Illinois should strike from the books the provision for an assessor issuing a certificate of error. It is not a remedy; it is a trap.
If there were no possibility of the issuance of a certificate of error, every taxpayer would at least realize that he must file timely objection to the assessment with the board of appeals — never mind the added burden to taxpayer and government.
*811One other thought might occur to the legislature: provide in the law the one thing the plaintiff seeks — a rule requiring the board of appeals to state why it refuses to permit the assessor to correct his own mistakes (and bring relief to an aggrieved taxpayer) and to provide a forum to develop facts if there is a factual dispute. (If’ the certificate of error is denied there must be a factual dispute — unless the action is totally without meaning.)
Each state seeks, at least in principle, to attract business and to fairly assess and collect its taxes — -all for the good of its citizens. The situation presented by the instant ease strikes me as a strange way to accomplish either objective. The very least a taxpayer should be entitled to know is why he is being treated unfairly and unjustly.
Having said all that — with the fervor of an Illinois taxpayer — I acknowledge that the decision of Hicks v. Miranda mandates the result reached in this case. I wish it were otherwise. I reluctantly concur.